DETAILED ACTION
This Office Action is in response to an amendment filed 10/13/2020.
Claims 1-22 and 24-26 are pending.
Claim 26 is a new claim.
	Claims 1, 8, 15 and 19 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pogue et al. (hereinafter Pogue, “iMovie ’11 & iDVD: the missing manual,” © 2011, O’Reilly, 544 total pages).
In regard to independent claim 19, Pogue teaches:
A method comprising:
receiving via a network, at a computer system having a data storage system and a data processing system (DPS) comprising one or more processors (at least p. 1, 3-5, Introduction [Wingdings font/0xE0] Pogue teaches iMovie ’11, a nonlinear video-editing software application intended for execution on an Apple Macintosh , a live video feed transmitted by a remote media server;
displaying the live video feed in a live video view of a single graphical user interface (GUI) as the live video feed is being received via the network from the remote media server; (at least p. 30 and Figure 1-2, Chapter 1; p. 70 and Figure 2-14, Chapter 2 [Wingdings font/0xE0] Pogue’s “Viewer” area is used by iMovie ’11 to view, preview or play-back either an entire video (a.k.a. movie, iMovie) or portions thereof (e.g. filmstrips, video clips, still images). Pogue’s “Viewer” area is separate from the other areas. Pogue’s “Viewer” is interpreted by the Examiner as equivalent to the claimed Live Video View) and
Note: the Specification refers to several different “input events” such as “activating a seek button,” “dragging and dropping selected frames from either the live or snippet view to the still image view,” and “scrubbing a snippet”. This limitation is not specific to any “input event” but rather the detection of an “input event”. The Specification does not seem to describe an “input event” that causes simultaneous display, in a single GUI, the live video view, a still image view and a video snippet view, … as the limitation below recites.

while displaying the live video feed in the live video view of the single GUI as the live video feed is being received via the network from the remote media server, receiving a user input event indication indicating that a user has performed a user input action (at least pp. 77-78; 93-96, Figure 3-11; p. 100-101, Figures 3-12, 3-13, Chapter 3 [Wingdings font/0xE0] Pogue teaches a user input event that involves invoking a “skimming” feature. The subsequent “skimming” action indicates that the iMovie application detected the invocation (i.e. receiving, detecting an input event). A video clip may be “skimmed” by moving a cursor across the video clip), and
in response to receiving the user input event indication and while the live video feed is being displayed in the live video view, simultaneously displaying in the single GUI the live video view (at least p. 30 and Figure 1-2, Chapter 1; p. 70 and Figure 2-14, Chapter 2 [Wingdings font/0xE0] Pogue’s “Viewer” area is used by iMovie ’11 to view, preview or play-back either an entire video (a.k.a. movie, iMovie) or portions thereof (e.g. filmstrips, video clips, still images). Pogue’s “Viewer” area is separate from the other areas. Pogue’s “Viewer” is interpreted by the Examiner as equivalent to the claimed Live Video View),
a still image view for displaying a still image (at least p. 30 and Fig. 1-2, Chapter 1; p. 70 and Figure 2-14, Chapter 2; pp. 261-271; pp. 276-278 and Figure 10-9, Chapter 10 [Wingdings font/0xE0] Pogue’s “Project Storyboard”, in addition to displaying individual video clips, may also include still images (see Pogue at pp. 261-271, Chapter 10). Still images, in iMovie are converted to 4 second (adjustable) video clips (see p. 271, Chapter 10) and may be manipulated much the same way as video clips. Still images may also be created from any footage in the “Project Storyboard” or “Event Browser” (see pp. 276-278, Fig. 10-9, Chapter 10). To create a still frame (see p. 277, Chapter 10), the user: (1) positions the playhead on a frame (within a filmstrip) that you want frozen; (2) Right-click the filmstrip at the spot which you want to extract the still image; (3) From the shortcut menu, choose “Add Still Frame to Chapter 10). This command directs iMovie to place a new “photo clip” at the end of the storyboard. At this point, the newly created “photo clip” is visually separate from the video clip(s) also in the “Project Storyboard” as well as the “Viewer”. Further the “photo clip(s)” is also displayed simultaneously with both the “Viewer” and the “video clip(s)”),
a video snippet view for displaying, at any given time, not more than a single video frame of a selected snippet of the live video feed (at least p.30 and Figure 1-2, Chapter 1; p. 70 and Figure 2-14, Chapter 2; p. 76, Figure 3-1; pp. 77-78; pp. 93-96, Figure 3-11; pp. 100-101, Figures 3-12, 3-13, Chapter 3; pp. 261-271; pp. 276-278, Figure 10-9, Chapter 10 [Wingdings font/0xE0] Pogue’s “Project Storyboard” area is where a video (a.k.a. movie, iMovie) is assembled, and includes at least the imported (e.g., from “live” raw video) individual video clip(s) (a.k.a. shot(s), snippet(s), scene(s), etc.) which are represented by a thumbnail image (see p. 70, Chapter 2) (Pogue’s thumbnail is interpreted as the claimed single video frame) which may be optionally expanded by the user to reveal more details as to the content of the imported individual video clip(s) (see p. 70, Fig. 2-14, Chapter 2, also p. 76 and Fig. 3-1, Chapter 3). While it is typical that the “Project Storyboard” contain multiple video clips, the user may choose to only import a single video clip (see pp. 32, 39-40, Chapter 1). The Examiner interprets Pogue’s Project Storyboard” as teaching the claimed “Video Snippet View”) and
a seek slider for enabling the user to scrub the selected snippet of the live video feed (at least pp. 77-78; 93-96, Figure 3-11; p. 100-101, Figures 3-12, 3-13, Chapter 3 [Wingdings font/0xE0] Pogue teaches a user input event that involves invoking a “skimming” feature. The subsequent “skimming” indicates that the iMovie detected the invocation (i.e. receiving, detecting an input event). The “skimming” action involves moving a mouse cursor across a “filmstrip”; the term “filmstrip” being a somewhat generic term that describes an individual imported video clip either represented by a thumbnail image or, optionally, in its horizontally-expanded form, a sequence of frames (see p. 70, Fig. 2-14, Chapter 2). A visual indication of “skimming” is provided by a displayed vertical line (i.e. seek slider), which is the same height as the filmstrip representing a “playhead” displayed to the user to indicate where the user is within the video clip. When skimming, an enlarged version of the skimmed portion is displayed in the “Viewer” area),
wherein the selected snippet of the live video feed consists of a set of N video frames, wherein N is greater than two and each of the N video frames was previously displayed in the live video view (at least p. 70, Figure 2-14, Chapter 2 [Wingdings font/0xE0] Pogue’s imported (e.g., from “live” raw video) individual video clip(s) (a.k.a. shot(s), snippet(s), scene(s), etc.) which are represented by a thumbnail image (see p. 70, Chapter 2) typically comprise multiple frames, Chapter 2) to reveal more individual frames; the 2nd and 3rd clips expanded to reveal 5 and 4 frames, respectively) and
further displaying not more than one video frame of the selected snippet in the video snippet view (at least p. 70, Figure 2-14, Chapter 2 [Wingdings font/0xE0] Pogue’s imported (e.g., from “live” raw video) individual video clip(s) (a.k.a. shot(s), snippet(s), scene(s), etc.) which are represented by a thumbnail image (see p. 70, Chapter 2) typically comprise multiple frames, which may be revealed, for example, by expanding the clip by changing its horizontal size (see p. 70, Fig. 2-14, Chapter 2) which reveals more individual frames; the 2nd and 3rd clips expanded to reveal 5 and 4 frames, respectively. While executing the “skimming” feature on an individual video clip; the individual video clip represented as a single thumbnail image, only one frame at a time is visible as the user skims back and forth),
wherein when the live video view, the video snippet view, and the still image view are simultaneously displayed (at least p. 70 and Figure 2-14, Chapter 2; p. 77-80 and Figures 3-2, 3-3, Chapter 3; pp. 267-279, Chapter 10 [Wingdings font/0xE0] Pogue teaches that while the “skimming” feature is activated (displaying a vertical bar), the “Viewer,” and the “Project Storyboard”; the “Project Storyboard” including one or more separate filmstrips or video stills are separately and simultaneously
the live video view is separate from both the video snippet view and the still image view, and the video snippet view is separate from the still image view (at least p. 70 and Figure 2-14, Chapter 2; p. 77-80 and Figures 3-2, 3-3, Chapter 3; pp. 267-279, Chapter 10 [Wingdings font/0xE0] Pogue teaches that while the “skimming” feature is activated (displaying a vertical bar), the “Viewer,” (live video view) and the “Project Storyboard”; the “Project Storyboard” including one or more separate filmstrips (snippet view) or video stills (still image view) are separately and simultaneously displayed).

In regard to independent claim 20, Pogue teaches:
enabling the user to drag and drop a video frame displayed in the live video view into the still image view (at least p. 30 and Figure 1-2, Chapter 1; p. 70 and Figure 2-14, Chapter 2; p. 76, Figure 3-1; pp. 77-78; 93-96, Figure 3-11; p. 100-101, Figures 3-12, 3-13, Chapter 3; pp. 261-271; pp. 276-278, Figure 10-9, Chapter 10 [Wingdings font/0xE0] Pogue’s “Viewer” is a view (a.k.a. window, panel, pane, etc.) where an entire video (a.k.a. movie, iMovie) or portion thereof (e.g. video clips, still images) may be viewed/played (see Pogue at p. 30, Fig. 1-2; p. 70, Fig. 2-14). As Pogue’s “Viewer” may display the contents of a selected video clip, and “photo clips” may be obtained from video clips, Pogue suggests a mechanism whereby frames may moved (e.g. dragged) from one view to the other).







In regard to independent claim 22, Pogue teaches:
uploading to a remotely located computer system the video frame dragged and dropped by the user into the still image view in response to the user invoking a send image command (t least pp. 279-282, Chapter 10 [Wingdings font/0xE0] Pogue teaches that extracted still frames may be exported to a hard drive for subsequent use in an email, use as a background on a desktop, posting on a web page, etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, 14-16, 18-19 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Pogue et al. (hereinafter Pogue, “iMovie ’11 & iDVD: the missing manual,” © 2011, O’Reilly, 544 total pages).
In regard to independent claim 1, Pogue teaches:
A computer system for selecting a still image from a live video feed (at least p. 1, 3-5, Introduction [Wingdings font/0xE0] Pogue teaches iMovie ’11, a nonlinear video-editing software application that allows for the import (capture) (see pp. 27-54, Chapter 1) of raw footage (e.g. video, still images (see p. 261, Chapter 10)) from a camcorder or camera (or other source) and lets a user edit the raw video to produce, for example, Home movies, Web movies, Business videos, Video photo albums, etc. iMovie ’11 can also import (capture) live video (see pp. 45-47, Chapter 1). With iMovie ’11, the select still images from the imported raw footage (see pp. 276-278, Chapter 10)), comprising:
a non-transitory computer readable medium; and a data processing system (DPS) coupled to the non-transitory computer readable medium (at least p. 1, 3-5, Introduction [Wingdings font/0xE0] Pogue teaches iMovie ’11, a nonlinear video-editing software application intended for execution on an Apple Macintosh computer; the computer is assumed to include at least a non-transitory computer-readable medium and one or more CPUs or processors, along with the standard peripherals) and configured to
display one graphical user interface (GUI) (at least p. 30 and Figure 1-2, Chapter 1; p. 70 and Figure 2-14, Chapter 2 [Wingdings font/0xE0] Pogue teaches a single GUI that contains separate views (a.k.a. windows, panels, panes, etc.) that are displayed simultaneously. As shown in Fig. 1-2, the one GUI includes “Viewer,” “Project Storyboard,” “Event Browser,” and “Event Library” views (e.g. see also p. 70, Fig. 2-14, Chapter 2)) that comprises:
a live video view for displaying a live video feed transmitted by a remote media server (at least p. 30 and Figure 1-2, Chapter 1; p. 70 and Figure 2-14, Chapter 2 [Wingdings font/0xE0] Pogue’s “Viewer” area is used by iMovie ’11 to view, preview or play-back either an entire video (a.k.a. movie, iMovie) or portions thereof (e.g. filmstrips, video clips, still images). Pogue’s “Viewer” area is separate from the other areas and displayed simultaneously with the other areas. Pogue’s “Viewer” is Live Video View);
a video snippet view for displaying, at any given time, not more than a single video frame of a selected snippet of the live video feed as the live video feed is being received via a network from the remote media server (at least p.30 and Figure 1-2, Chapter 1; p. 70 and Figure 2-14, Chapter 2; pp. 76-78 and Figure 3-1, pp. 93-96 and Figure 3-11; pp. 100-101, Figures 3-12 and 3-13, Chapter 3; pp. 261-271; pp. 276-278 and Figure 10-9, Chapter 10 [Wingdings font/0xE0] Pogue’s “Project Storyboard” area is where a video (a.k.a. movie, iMovie) is assembled, and includes at least the imported (e.g., from “live” raw video) individual video clip(s) (a.k.a. shot(s), snippet(s), scene(s), etc.) which are represented by a thumbnail image (see p. 70, Chapter 2) (Pogue’s thumbnail is interpreted as the claimed single video frame) which may be optionally expanded by the user to reveal more details as to the content of the imported individual video clip(s) (see p. 70, Fig. 2-14, Chapter 2, also p. 76 and Fig. 3-1, Chapter 3). While it is typical that the “Project Storyboard” contain multiple video clips, the user may choose to only import a single video clip (see pp. 32, 39-40, Chapter 1). The Examiner interprets Pogue’s “Project Storyboard” as teaching the claimed “Video Snippet View”),
wherein the selected snippet of the live video feed consists of a set of N video frames, wherein N is greater than two and each of the N video frames was previously displayed in the live video view (at least p. 70, Figure 2-14, Chapter 2 [Wingdings font/0xE0] Pogue’s imported (e.g., from “live” raw video) individual video clip(s) (a.k.a. shot(s), snippet(s), scene(s), etc.) which are represented by a thumbnail image (see p. 70, Chapter 2) typically comprise multiple frames, which may be revealed, for example, by expanding the clip by changing its horizontal size (see p. 70, Fig. 2-14, Chapter 2) to reveal more individual frames; the 2nd and 3rd clips expanded to reveal 5 and 4 frames, respectively).
a still image view for displaying a still image (at least p.30 and Figure 1-2, Chapter 1; p. 70 and Figure 2-14, Chapter 2; pp. 261-271; pp. 276-278 and Fig. 10-9, Chapter 10 [Wingdings font/0xE0] Pogue’s “Project Storyboard”, in addition to displaying individual video clips, may also include still images (see Pogue at pp. 261-271). Still images may be created from any footage in the “Project Storyboard” or “Event Browser” (see pp. 276-278, Fig. 10-9, Chapter 10). To create a still frame (see p. 277), the user: (1) positions the playhead on a frame (within a filmstrip) that you want frozen; (2) Right-click the filmstrip at the spot which you want to extract the still image; (3) From the shortcut menu, choose “Add Still Frame to Project” (see Fig. 10-9). This command directs iMovie to place a new “photo clip” at the end of the storyboard. At this point, the newly created “photo clip” is visually separate from the video clip(s) also in the “Project Storyboard” as well as the “Viewer”. Further the simultaneously with both the “Viewer” and the “video clip(s)”),
Note: the Specification refers to several different “input events” such as “activating a seek button,” “dragging and dropping selected frames from either the live or snippet view to the still image view,” and “scrubbing a snippet”. This limitation is not specific to any “input event” but rather the detection of an “input event”.

wherein the DPS is further configured such that, while a live video feed is being displayed in the live video view as the live video feed is being received via the network, the DPS is operable to receive a user input event indication indicating that a user has performed a user input action that comprises:
Note: the Specification, at p. 7, [0038] states that “For example, in response to the user input event indication, DPS 102 displays the video snippet in snippet view 204 and DPS 102 then allows the user to scrub the snippet by, for example, including a seek slider 214 in GUI 200. That is, the user can use the seek slider 214 to view each individual video frame that is included in the snippet of the live video feed, as is known in the art of video editing. This is sometimes referred to as “shuttling” to the desired frame”.

i) scrub a snippet of the live video feed that has already been displayed in the live video view while the live video feed is being received via the network from the remote media server (at least pp. 77-78; 93-96, Figure 3-11; p. 100-101, Figures. 3-12, 3-13, Chapter 3 [Wingdings font/0xE0] Pogue teaches a user input event that involves invoking a “skimming” feature. The subsequent “skimming” action indicates that the iMovie application detected the invocation (i.e. receiving, detecting an input event). A video clip may be “skimmed” by moving a cursor across the video clip.)
ii) drag and drop a selected video frame from the snippet of the live video feed into the still image view while the live video feed is being received via the network from the remote media server (at least pp. Chapter 10 [Wingdings font/0xE0] Pogue teaches steps in the extraction of a still frame from a filmstrip located in either the “Event Browser” area or the “Project Storyboard” (extracting a still frame from the “Project Storyboard” keeps the still image still, see caption, Fig. 10-9) by right-clicking the filmstrip at the spot from which you want to extract the still frame. From the shortcut menu, choose “Add Still Frame to Project” (see p. 278, Fig. 10-9. The extracted still frame is automatically placed into the “Project Storyboard” and may be relocated by dragging (and dropping) the still frame elsewhere. The extracted still frame located in the “Project Storyboard” creates its own single frame “filmstrip” represented by a thumbnail. While Pogue teaches automatic placement of a still image rather than a user dragging and dropping, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a drag and drop operation since the still image may be relocated by dragging and dropping and that dragging and dropping content from one location to another is a notoriously well known operation).
wherein the DPS is configured to enable the user to scrub the snippet of the live video feed by displaying, in the one GUI, a seek slider in connection with the video snippet view (at least pp. 77-78; 93-96, Figure 3-11; p. 100-101, Figures 3-12, 3-13, Chapter 3 [Wingdings font/0xE0] Pogue teaches a user input event that involves invoking a “skimming” feature. skimming” indicates that the iMovie detected the invocation (i.e. receiving, detecting an input event). The “skimming” action involves moving a mouse cursor across a “filmstrip”; the term “filmstrip” being a somewhat generic term that describes an individual imported video clip either represented by a thumbnail image or, optionally, in its horizontally-expanded form, a sequence of frames (see p. 70, Fig. 2-14). A visual indication of “skimming” is provided by a displayed vertical line (i.e. seek slider), which is the same height as the filmstrip representing a “playhead” displayed to the user to indicate where the user is within the video clip. When skimming, an enlarged version of the skimmed portion is displayed in the “Viewer” area),
the DPS is configured to detect that the user has moved the seek slider and further configured such that, when a first video frame of the snippet of the live video feed is displayed in the video snippet view and the DPS has detected that the user has moved the seek slider, the DPS removes the first video frame of the snippet from the video snippet view and displays in the video snippet view a video frame of the snippet of the live video corresponding to the current position of the seek slider (at least pp. 77-78; 93-96, Figure 3-11; pp. 100-101, Figures 3-12, 3-13, Chapter 3 [Wingdings font/0xE0] Pogue teaches a user input event that involves invoking a “skimming” feature. The subsequent “skimming” indicates that the iMovie detected the invocation (i.e. receiving, detecting an input event). The “skimming” action involves filmstrip” being a somewhat generic term that describes an individual imported video clip either represented by a thumbnail image or, optionally, in its horizontally-expanded form, a sequence of frames (see p. 70, Fig. 2-14). A visual indication of “skimming” is provided by a displayed vertical line (i.e. seek slider), which is the same height as the filmstrip representing a “playhead” displayed to the user to indicate where the user is within the video clip. When skimming, an enlarged version of the skimmed portion is displayed in the “Viewer” area. Moving the cursor forward or backward causes the currently displayed frame to change to the next or previous frame, respectively),
the DPS is further configured to simultaneously display the live video view, the video snippet view, the still image view, and the seek slider within the one GUI (at least p. 70 and Figure 2-14; p. 77-80 and Figures 3-2, 3-3, Chapter 2; pp. 267-279, Chapter 10 [Wingdings font/0xE0] Pogue teaches that while the “skimming” feature is activated (displaying a vertical bar), the “Viewer,” and the “Project Storyboard”; the “Project Storyboard” including one or more separate filmstrips or video stills are separately and simultaneously displayed), and
the DPS is further configured such that, when the live video view, the video snippet view, and the still image view are simultaneously displayed, the live video view is separate from both the video snippet view and the still image view, and the video snippet view is separate from the still image view (at least p. 70 and Figure 2-14, Chapter 2; pp. 77-80 and Figures 3-2, 3-3, Chapter 3; pp. 267-279, Chapter 10 [Wingdings font/0xE0] Pogue teaches that while the “skimming” feature is activated (displaying a vertical bar), the “Viewer,” (live video view) and the “Project Storyboard”; the “Project Storyboard” including one or more separate filmstrips (snippet view) or video stills (still image view) are separately and simultaneously displayed).

In regard to dependent claim 2, Pogue teaches:
the DPS is further configured such that, while a live video feed is being displayed in the live video view, the user is enabled to drag and drop a video frame displayed in the live video view into the still image view (at least p. 30 and Figure 1-2, Chapter 1; p. 70 and Figure 2-14, Chapter 2; p. 76, Figure 3-1; pp. 77-78; 93-96, Figure 3-11; p. 100-101, Figures 3-12, 3-13, Chapter 3; pp. 261-271; pp. 276-278, Figure 10-9, Chapter 10 [Wingdings font/0xE0] Pogue’s “Viewer” is a view (a.k.a. window, panel, pane, etc.) where an entire video (a.k.a. movie, iMovie) or portion thereof (e.g. video clips, still images) may be viewed/played (see Pogue at p. 30, Fig. 1-2; p. 70, Fig. 2-14). As Pogue’s “Viewer” may display the contents of a selected video clip, and “photo clips” may be obtained from video clips, Pogue suggests a mechanism whereby frames may moved (e.g. dragged) from one view to the other).







In regard to dependent claim 3, Pogue teaches:
the snippet of the live video consists of video frames that were displayed in the live video view not more than X seconds prior to the DPS receiving the user input event indication (at least pp. 29-30 and Figure 1-2, Chapter 1; p. 70 and Figure 2-14, Chapter 2; pp. 267-271, Chapter 10 [Wingdings font/0xE0] Pogue teaches video clips (filmstrips) that may comprise a number of seconds of content from which still images or freeze frames may be created).

In regard to dependent claim 4, Pogue teaches:
Note: the Examiner notes that, according to the Specification at p. 2, [009]; p. 3, [016]-[017]; p. 7, [0039]-[0040]; and p. 8, [0050]-[0051], activation of the seek button 211 only causes a hidden snippet view to be visible as part of the GUI 200. Thus, activation of the seek button 211 would not cause the simultaneous display of the live video view, the video snippet view, the still image view, and the seek slider. At most, it would only cause the appearance of the snippet view. Perhaps the wording of this claim needs revision to add the proper functionality for the seek button?

the GUI further comprises a seek button, and the user input action consists of the user activating the seek button (at least p.88 and Figure 3-7; p. 102 [Wingdings font/0xE0] Pogue teaches a method for creating a new video clip (i.e. a “Video Snippet View”, see above rejections) from an existing video clip via clip splitting and a “Split Clip” command (functionally interpreted as the claimed “Seek Button”).

In regard to dependent claim 7, Pogue teaches:
the DPS is further configured to: upload to a remotely located computer system the video frame dragged and dropped by the user into the still image view in response to the user invoking a send image command (at least pp. 279-282, Chapter 10 [Wingdings font/0xE0] Pogue teaches that extracted still frames may be exported to a hard drive for 

In regard to independent claim 8, Pogue teaches:
A method for selecting a still image from a live video feed (at least pp. 1, 3-5, Introduction [Wingdings font/0xE0] Pogue teaches iMovie ’11, a nonlinear video-editing software application that allows for the import (capture) (see pp. 27-54, Chapter 1) of raw footage (e.g. video, still images (see p. 261, Chapter 10)) from a camcorder or camera (or other source) and lets a user edit the raw video to produce, for example, Home movies, Web movies, Business videos, Video photo albums, etc. iMovie ’11 can also import (capture) live video (see pp. 45-47, Chapter 1). With iMovie ’11, the user can also select still images from the imported raw footage (see pp. 276-278, Chapter 10)), comprising:
receiving via a network, at a computer system having a data storage system and a data processing system (DPS) comprising one or more processors, a live video feed transmitted by a remote media server (at least p. 30 and Figure 1-2, Chapter 1; p. 70 and Figure 2-14, Chapter 2 [Wingdings font/0xE0] Pogue’s “Viewer” area is used by iMovie ’11 to view, preview or play-back either an entire video (a.k.a. movie, iMovie) or portions thereof (e.g. filmstrips, video clips, still images). Pogue’s “Viewer” area is separate from the other areas. Pogue’s “Viewer” is interpreted by the Examiner as equivalent to the claimed Live Video View);
displaying the live video feed in a live video view of a single graphical user interface (GUI) as the live video feed is being received from the remote media server (at least p. 30 and Figure 1-2, Chapter 1; p. 70 and Figure 2-14, Chapter 2 [Wingdings font/0xE0] Pogue’s “Viewer” area is used by iMovie ’11 to view, preview or play-back either an entire video (a.k.a. movie, iMovie) or portions thereof (e.g. filmstrips, video clips, still images). Pogue’s “Viewer” area is separate from the other areas. Pogue’s “Viewer” is interpreted by the Examiner as equivalent to the claimed Live Video View); and
Note: the Specification refers to several different “input events” such as “activating a seek button,” “dragging and dropping selected frames from either the live or snippet view to the still image view,” and “scrubbing a snippet”. This limitation is not specific to any “input event” but rather the detection of an “input event”. The Specification does not seem to describe an “input event” that causes simultaneous display, in a single GUI, the live video view, a still image view and a video snippet view, … as the limitation below recites.

while displaying the live video feed in the live video view of the single GUI, receiving a user input event indication indicating that a user has performed a user input action (at least pp. 77-78; 93-96, Figure 3-11; p. 100-101, Figures 3-12, 3-13, Chapter 3 [Wingdings font/0xE0] Pogue teaches a user input event that involves invoking a “skimming” feature. The subsequent “skimming” action indicates that the iMovie application detected the invocation (i.e. receiving, detecting an input event). A video clip may be “skimmed” by moving a cursor across the video clip.);
in response to receiving the user input event indication and while the live video feed is being displayed in the live video view, simultaneously displaying in the single GUI
the live video view (at least p. 30 and Figure 1-2, Chapter 1; p. 70 and Figure 2-14, Chapter 2 [Wingdings font/0xE0] Pogue’s “Viewer” area is used by iMovie ’11 Pogue’s “Viewer” area is separate from the other areas. Pogue’s “Viewer” is interpreted by the Examiner as equivalent to the claimed Live Video View),
a still image view (at least p. 30 and Fig. 1-2, Chapter 1; p. 70 and Figure 2-14, Chapter 2; pp. 261-271; pp. 276-278 and Figure 10-9, Chapter 10 [Wingdings font/0xE0] Pogue’s “Project Storyboard”, in addition to displaying individual video clips, may also include still images (see Pogue at pp. 261-271, Chapter 10). Still images, in iMovie are converted to 4 second (adjustable) video clips (see p. 271, Chapter 10) and may be manipulated much the same way as video clips. Still images may also be created from any footage in the “Project Storyboard” or “Event Browser” (see pp. 276-278, Fig. 10-9, Chapter 10). To create a still frame (see p. 277, Chapter 10), the user: (1) positions the playhead on a frame (within a filmstrip) that you want frozen; (2) Right-click the filmstrip at the spot which you want to extract the still image; (3) From the shortcut menu, choose “Add Still Frame to Project” (see Fig. 10-9, Chapter 10). This command directs iMovie to place a new “photo clip” at the end of the storyboard. At this point, the newly created “photo clip” is visually separate from the video clip(s) also in the “Project Storyboard” as well as the “Viewer”. Further the “photo clip(s)” is also simultaneously with both the “Viewer” and the “video clip(s)”),
a video snippet view for displaying, at any given time, not more than a single video frame of a selected snippet of the live video feed (at least p.30 and Figure 1-2, Chapter 1; p. 70 and Figure 2-14, Chapter 2; p. 76, Figure 3-1; pp. 77-78; pp. 93-96, Figure 3-11; pp. 100-101, Figures 3-12, 3-13, Chapter 3; pp. 261-271; pp. 276-278, Figure 10-9, Chapter 10 [Wingdings font/0xE0] Pogue’s “Project Storyboard” area is where a video (a.k.a. movie, iMovie) is assembled, and includes at least the imported (e.g., from “live” raw video) individual video clip(s) (a.k.a. shot(s), snippet(s), scene(s), etc.) which are represented by a thumbnail image (see p. 70, Chapter 2) (Pogue’s thumbnail is interpreted as the claimed single video frame) which may be optionally expanded by the user to reveal more details as to the content of the imported individual video clip(s) (see p. 70, Fig. 2-14, Chapter 2, also p. 76 and Fig. 3-1, Chapter 3). While it is typical that the “Project Storyboard” contain multiple video clips, the user may choose to only import a single video clip (see pp. 32, 39-40, Chapter 1). The Examiner interprets Pogue’s “Project Storyboard” as teaching the claimed “Video Snippet View”), and
a seek slider for enabling the user to scrub the selected snippet of the live video feed (at least pp. 77-78; 93-96, Figure 3-11; p. 100-101, Figures 3-12, 3-13, Chapter 3 [Wingdings font/0xE0] Pogue teaches a user input event skimming” feature. The subsequent “skimming” indicates that the iMovie detected the invocation (i.e. receiving, detecting an input event). The “skimming” action involves moving a mouse cursor across a “filmstrip”; the term “filmstrip” being a somewhat generic term that describes an individual imported video clip either represented by a thumbnail image or, optionally, in its horizontally-expanded form, a sequence of frames (see p. 70, Fig. 2-14, Chapter 2). A visual indication of “skimming” is provided by a displayed vertical line (i.e. seek slider), which is the same height as the filmstrip representing a “playhead” displayed to the user to indicate where the user is within the video clip. When skimming, an enlarged version of the skimmed portion is displayed in the “Viewer” area),
wherein the selected snippet of the live video feed consists of a set of N video frames, wherein N is greater than two and each of the N video frames was previously displayed in the live video view (at least p. 70, Figure 2-14, Chapter 2 [Wingdings font/0xE0] Pogue’s imported (e.g., from “live” raw video) individual video clip(s) (a.k.a. shot(s), snippet(s), scene(s), etc.) which are represented by a thumbnail image (see p. 70, Chapter 2) typically comprise multiple frames, which may be revealed, for example, by expanding the clip by changing its horizontal size (see p. 70, Fig. 2-14, Chapter 2) to reveal more individual frames; the 2nd rd clips expanded to reveal 5 and 4 frames, respectively), and
further displaying not more than one video frame of the selected snippet in the video snippet view such that the live video view, the video snippet view and the seek slider are displayed concurrently (at least p. 70, Figure 2-14, Chapter 2 [Wingdings font/0xE0] Pogue’s imported (e.g., from “live” raw video) individual video clip(s) (a.k.a. shot(s), snippet(s), scene(s), etc.) which are represented by a thumbnail image (see p. 70, Chapter 2) typically comprise multiple frames, which may be revealed, for example, by expanding the clip by changing its horizontal size (see p. 70, Fig. 2-14, Chapter 2) which reveals more individual frames; the 2nd and 3rd clips expanded to reveal 5 and 4 frames, respectively. While executing the “skimming” feature on an individual video clip; the individual video clip represented as a single thumbnail image, only one frame at a time is visible as the user skims back and forth).
detecting that the user has moved the seek slider; in response to detecting that the user has moved the seek slider, replacing a video frame in the video snippet view with another video frame of the selected snippet (at least pp. 77-78; 93-96, Figure 3-11; p. 100-101, Figures 3-12, 3-13, Chapter 3 [Wingdings font/0xE0] Pogue teaches a user input event that involves invoking a “skimming” feature. The subsequent skimming” indicates that the iMovie detected the invocation (i.e. receiving, detecting an input event). The “skimming” action involves moving a mouse cursor across a “filmstrip”; the term “filmstrip” being a somewhat generic term that describes an individual imported video clip either represented by a thumbnail image or, optionally, in its horizontally-expanded form, a sequence of frames (see p. 70, Fig. 2-14, Chapter 2). A visual indication of “skimming” is provided by a displayed vertical line (i.e. seek slider), which is the same height as the filmstrip representing a “playhead” displayed to the user to indicate where the user is within the video clip. When skimming, an enlarged version of the skimmed portion is displayed in the “Viewer” area).
enabling the user to drag and drop a selected video frame from the snippet of the live video feed into the still image view while the live video feed is being received via the network from the remote media server (at least pp. 277-278 and Figure 10-9, Chapter 10 [Wingdings font/0xE0] Pogue teaches steps in the extraction of a still frame from a filmstrip located in either the “Event Browser” area or the “Project Storyboard” (extracting a still frame from the “Project Storyboard” keeps the still image still, see caption, Fig. 10-9) by right-clicking the filmstrip at the spot from which you want to extract the still frame. From the shortcut menu, choose “Add Still Frame to Project” (see p. 278, Fig. 10-9, Chapter 10). The extracted still frame is automatically placed into the “Project Storyboard” and may be relocated by dragging (and dropping) the still Pogue teaches automatic placement of a still image rather than a user dragging and dropping, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a drag and drop operation since the still image may be relocated by dragging and dropping and that dragging and dropping content from one location to another is a notoriously well-known operation).
wherein when the live video view, the video snippet view, and the still image view are simultaneously displayed (at least p. 70 and Figure 2-14, Chapter 2; p. 77-80 and Figures 3-2, 3-3, Chapter 3; pp. 267-279, Chapter 10 [Wingdings font/0xE0] Pogue teaches that while the “skimming” feature is activated (displaying a vertical bar), the “Viewer,” and the “Project Storyboard”; the “Project Storyboard” including one or more separate filmstrips or video stills are separately and simultaneously displayed);
the live video view is separate from both the video snippet view and the still image view, and the video snippet view is separate from the still image view (at least p. 70 and Figure 2-14, Chapter 2; p. 77-80 and Figures 3-2, 3-3, Chapter 3; pp. 267-279, Chapter 10 [Wingdings font/0xE0] Pogue teaches that while the “skimming” feature is activated (displaying a vertical bar), the “Viewer,” (live video view) and the “Project Storyboard”; the “Project Storyboard” including one or more separate snippet view) or video stills (still image view) are separately and simultaneously displayed).

In regard to claims 9-11 and 14, claims 9-11 and 14 merely recite a method executable on the system of claims 2-4 and 7, respectively. Thus, Pogue teaches every limitation of claims 9-11 and 14, and provides proper motivation, as indicated in the rejections of claims 2-4 and 7.

In regard to dependent claim 12, Pogue teaches:
hiding the video snippet view until the user activates the seek button (at least p. 112-113 and Figure 4-3, Chapter 4 [Wingdings font/0xE0] Pogue teaches a marking feature and hiding and showing favorites and rejects where video clips (i.e. snippet view) and/or video frames (i.e., still images), displayed in the “Project Storyboard” may be marked and selectively displayed or hidden by selection in a pop-up menu (see Figure 4-3); the entries in the pop-up menu, while not explicitly recited as “buttons”, also require activation by the user and hide or reveal marked iMovie products upon activation).

In regard to independent claim 15, Pogue teaches:
A computer system for selecting a still image from a live video feed (at least p. 1, 3-5, Introduction [Wingdings font/0xE0] Pogue teaches iMovie ’11, a nonlinear video-editing software application that allows for the import (capture) (see pp. 27-54, Chapter 1) of raw footage (e.g. video, still images (see p. 261, Chapter 10)) from a camcorder or camera (or other source) and lets a user edit the raw video to produce, for example, Home movies, Web movies, Business videos, Video photo albums, etc. iMovie ’11 can also import (capture) live video (see pp. 45-47, Chapter 1). With iMovie ’11, the select still images from the imported raw footage (see pp. 276-278, Chapter 10)), comprising:
a non-transitory computer readable medium; and a data processing system (DPS) coupled to the non-transitory computer readable medium (at least p. 1, 3-5, Introduction [Wingdings font/0xE0] Pogue teaches iMovie ’11, a nonlinear video-editing software application intended for execution on an Apple Macintosh computer; the computer is assumed to include at least a non-transitory computer-readable medium and one or more CPUs or processors, along with the standard peripherals), the DPS being configured to:
display a live video feed in a live video view of a single graphical user interface (GUI) as the live video feed is being received from the remote media server (at least p. 30 and Figure 1-2, Chapter 1; p. 70 and Figure 2-14, Chapter 2 [Wingdings font/0xE0] Pogue’s “Viewer” area is used by iMovie ’11 to view, preview or play-back either an entire video (a.k.a. movie, iMovie) or portions thereof (e.g. filmstrips, video clips, still images). Pogue’s “Viewer” area is separate from the other areas and displayed simultaneously with the other areas. Pogue’s “Viewer” is interpreted by the Examiner as equivalent to the claimed Live Video View) and
Note: the Specification refers to several different “input events” such as “activating a seek button,” “dragging and dropping selected frames from either the live or snippet view to the still image view,” and “scrubbing a snippet”. This limitation is not specific to any “input event” but rather the detection of an “input event”. The Specification does not seem to describe an “input event” that causes simultaneous display, in a single GUI, the live video view, a still image view and a video snippet view, … as the limitation below recites.

while displaying the live video feed in the live video view of the single GUI and in response to receiving a user input event indication, simultaneously display in the single GUI
the live video view (at least p. 30 and Figure 1-2, Chapter 1; p. 70 and Figure 2-14, Chapter 2 [Wingdings font/0xE0] Pogue’s “Viewer” area is used by iMovie ’11 to view, preview or play-back either an entire video (a.k.a. movie, iMovie) or portions thereof (e.g. filmstrips, video clips, still images). Pogue’s “Viewer” area is separate from the other areas and displayed simultaneously with the other areas. Pogue’s “Viewer” is interpreted by the Examiner as equivalent to the claimed Live Video View),
a still image view for displaying a still image (at least p.30 and Figure 1-2, Chapter 1; p. 70 and Figure 2-14, Chapter 2; pp. 261-271; pp. 276-278 and Fig. 10-9, Chapter 10 [Wingdings font/0xE0] Pogue’s “Project Storyboard”, in addition to displaying individual video clips, may also include still images (see Pogue at pp. 261-271). Still images may be created from any footage in the “Project Storyboard” or “Event Browser” (see pp. 276-278, Fig. 10-9, Chapter 10). To create a still frame (see p. 277), the user: (1) positions the playhead on a frame (within a filmstrip) that you want frozen; (2) Right-click the filmstrip at the spot which you want to extract the still image; (3) From the shortcut menu, choose “Add Still Frame to Project” (see Fig. 10-9). This command directs iMovie to place a new “photo clip” at the end of the storyboard. At this point, the newly created “photo clip” is visually separate from the video clip(s) simultaneously with both the “Viewer” and the “video clip(s)”),
a video snippet view for displaying, at any given time, not more than a single video frame of a selected snippet of the live video feed (at least p.30 and Figure 1-2, Chapter 1; p. 70 and Figure 2-14, Chapter 2; pp. 76-78 and Figure 3-1, pp. 93-96 and Figure 3-11; pp. 100-101, Figures 3-12 and 3-13, Chapter 3; pp. 261-271; pp. 276-278 and Figure 10-9, Chapter 10 [Wingdings font/0xE0] Pogue’s “Project Storyboard” area is where a video (a.k.a. movie, iMovie) is assembled, and includes at least the imported (e.g., from “live” raw video) individual video clip(s) (a.k.a. shot(s), snippet(s), scene(s), etc.) which are represented by a thumbnail image (see p. 70, Chapter 2) (Pogue’s thumbnail is interpreted as the claimed single video frame) which may be optionally expanded by the user to reveal more details as to the content of the imported individual video clip(s) (see p. 70, Fig. 2-14, Chapter 2, also p. 76 and Fig. 3-1, Chapter 3). While it is typical that the “Project Storyboard” contain multiple video clips, the user may choose to only import a single video clip (see pp. 32, 39-40, Chapter 1). The Examiner interprets Pogue’s “Project Storyboard” as teaching the claimed “Video Snippet View”), and
a seek slider for enabling the user to scrub the selected snippet of the live video feed (at least pp. 77-78; 93-96, Figure 3-11; p. 100-101, Chapter 3 [Wingdings font/0xE0] Pogue teaches a user input event that involves invoking a “skimming” feature. The subsequent “skimming” indicates that the iMovie detected the invocation (i.e. receiving, detecting an input event). The “skimming” action involves moving a mouse cursor across a “filmstrip”; the term “filmstrip” being a somewhat generic term that describes an individual imported video clip either represented by a thumbnail image or, optionally, in its horizontally-expanded form, a sequence of frames (see p. 70, Fig. 2-14, Chapter 2). A visual indication of “skimming” is provided by a displayed vertical line (i.e. seek slider), which is the same height as the filmstrip representing a “playhead” displayed to the user to indicate where the user is within the video clip. When skimming, an enlarged version of the skimmed portion is displayed in the “Viewer” area),
wherein the selected snippet of the live video feed consists of a set of N video frames, wherein N is greater than two and each of the N video frames was previously displayed in the live video view; further display not more than one video frame of the selected snippet in the video snippet view (at least p. 70, Figure 2-14, Chapter 2 [Wingdings font/0xE0] Pogue’s imported (e.g., from “live” raw video) individual video clip(s) (a.k.a. shot(s), snippet(s), scene(s), etc.) which are represented by a thumbnail image (see p. 70, Chapter 2) typically comprise multiple frames, which may be revealed, for example, by expanding the clip by Chapter 2) to reveal more individual frames; the 2nd and 3rd clips expanded to reveal 5 and 4 frames, respectively), and
detect that the user has moved the seek slider; in response to detecting that the user has moved the seek slider, replace a video frame in the video snippet view with another video frame of the selected snippet (at least pp. 77-78; 93-96, Figure 3-11; p. 100-101, Figures 3-12, 3-13, Chapter 3 [Wingdings font/0xE0] Pogue teaches a user input event that involves invoking a “skimming” feature. The subsequent “skimming” indicates that the iMovie detected the invocation (i.e. receiving, detecting an input event). The “skimming” action involves moving a mouse cursor across a “filmstrip”; the term “filmstrip” being a somewhat generic term that describes an individual imported video clip either represented by a thumbnail image or, optionally, in its horizontally-expanded form, a sequence of frames (see p. 70, Fig. 2-14, Chapter 2). A visual indication of “skimming” is provided by a displayed vertical line (i.e. seek slider), which is the same height as the filmstrip representing a “playhead” displayed to the user to indicate where the user is within the video clip. When skimming, an enlarged version of the skimmed portion is displayed in the “Viewer” area) and
enable the user to drag and drop a selected video frame from the snippet of the live video feed into the still image view while the live video feed is being received via the network from the remote media server (at least pp. 277-278 and Figure 10-9, Chapter 10 [Wingdings font/0xE0] Pogue teaches steps in the extraction of a Pogue teaches automatic placement of a still image rather than a user dragging and dropping, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a drag and drop operation since the still image may be relocated by dragging and dropping and that dragging and dropping content from one location to another is a notoriously well known operation) and
the DPS is further configured such that, when the live video view, the video snippet view, and the still image view are simultaneously displayed, the live video view is separate from both the video snippet view and the still image view, and the video snippet view is separate from the still image view (at least p. 70 and Figure 2-14, Chapter 2; pp. 77-80 and Figures 3-2, 3-3, Chapter 3; pp. 267-279, Chapter 10 [Wingdings font/0xE0] Pogue teaches that while the “skimming” feature is activated (displaying a vertical bar), the “Viewer,” (live video view) and the “Project Storyboard”; the “Project Storyboard” including one or more separate snippet view) or video stills (still image view) are separately and simultaneously displayed).

In regard to dependent claim 16, Pogue teaches:
the DPS is further configured to enable the user to drag and drop a video frame displayed in the live video view into the still image view (at least p. 30 and Figure 1-2, Chapter 1; p. 70 and Figure 2-14, Chapter 2; p. 76, Figure 3-1; pp. 77-78; 93-96, Figure 3-11; p. 100-101, Figures 3-12, 3-13, Chapter 3; pp. 261-271; pp. 276-278, Figure 10-9, Chapter 10 [Wingdings font/0xE0] Pogue’s “Viewer” is a view (a.k.a. window, panel, pane, etc.) where an entire video (a.k.a. movie, iMovie) or portion thereof (e.g. video clips, still images) may be viewed/played (see Pogue at p. 30, Fig. 1-2; p. 70, Fig. 2-14). As Pogue’s “Viewer” may display the contents of a selected video clip, and “photo clips” may be obtained from video clips, Pogue suggests a mechanism whereby frames may moved (e.g. dragged) from one view to the other),

In regard to dependent claim 18, Pogue teaches:
the DPS is further configured to: upload to a remotely located computer system the video frame dragged and dropped by the user into the still image view in response to the user invoking a send image command (at least pp. 279-282, Chapter 10 [Wingdings font/0xE0] Pogue teaches that extracted still frames may be exported to a hard drive for subsequent use in an email, use as a background on a desktop, posting on a web page, etc.).




In regard to dependent claim 24, Pogue teaches:
the DPS is further configured to display in the one GUI a first button associated with the still image view (at least p. 172 and Figure 6-12, Chapter 6; pp. 276-279, Chapter 10 [Wingdings font/0xE0] Fig. 6-12 illustrates the top menu of the iMovie user interfaces which shows a “Share” menu which allows the user to share or export or upload or publish iMovie products (e.g. iMovies, clips, stills, etc.) with external services. The user may choose to share iMovie products displayed in the iMovie GUI which would include iMovie products displayed in the “Project Storyboard”, where the “Project Storyboard” includes video clips and video stills),
wherein the still image view, the live video view, the video snippet view, the seek slider and the first button are displayed concurrently (at least p. 70 and Figure 2-14; p. 77-80 and Figures 3-2, 3-3, Chapter 2; pp. 267-279, Chapter 10 [Wingdings font/0xE0] Pogue teaches that while the “skimming” feature is activated (displaying a vertical bar), the “Viewer,” and the “Project Storyboard”; the “Project Storyboard” including one or more separate filmstrips or video stills are separately and simultaneously displayed),
the DPS is further configured to initiate a process for sending a video frame displayed in the still image view to a remotely located computer, wherein the process comprises prompting a user to enter an electronic mail address in response to detecting that the first button was activated (at least pp. 261, 279, Chapter 10; pp. 313-327 and Figure 14-1, Chapter 14 [Wingdings font/0xE0] Pogue teaches exporting (e.g. sending) iMovie still images or freeze-frames to a hard drive suitable for emailing or web posting (see pp. 261, 279). Pogue further teaches exporting iMovie products (e.g. iMovies, still images, freeze-frames) to other targets such as YouTube, MobileMe, remotely located services). Uploading to YouTube begins by choosing Share[Wingdings font/0xE0]YouTube (not explicitly a first button, but selectable by the user with a mouse cursor from a menu) which generates a dialog box (see Fig. 14-1) that prompts the user for an account name that is in the form of an electronic mail address).

In regard to dependent claim 25, Pogue teaches:
the process for sending the video frame displayed in the still image view to the remotely located computer further comprises sending the video frame to the electronic mail address (at least pp. 261, 279, Chapter 10; pp. 313-327 and Figure 14-1, Chapter 14 [Wingdings font/0xE0] Pogue teaches exporting (e.g. sending) iMovie still images or freeze-frames to a hard drive suitable for emailing or web posting (see pp. 261, 279). Pogue further teaches exporting iMovie products (e.g. iMovies, still images, freeze-frames) to other targets such as YouTube, MobileMe, Facebook, Vimeo, CNN iReport (e.g. all remotely located services). Uploading to YouTube begins by choosing Share[Wingdings font/0xE0]YouTube (not explicitly a first button, but selectable by the user with a mouse cursor from a menu) which generates a dialog box (see Fig. 14-1) that prompts the user for an account name that is in the form of an electronic mail address. Once all the information has been added to the dialog box, the iMovie product(s) (e.g. iMovies, still images, freeze-frames) are published to YouTube).







In regard to dependent claim 26, Pogue teaches:
the GUI does not include any element that enables a user to configure the video snippet view to display more than a single video frame at any given time (at least p.30 and Figure 1-2, Chapter 1; p. 70 and Figure 2-14, Chapter 2; pp. 76-78 and Figure 3-1, pp. 93-96 and Figure 3-11; pp. 100-101, Figures 3-12 and 3-13, Chapter 3; pp. 261-271; pp. 276-278 and Figure 10-9, Chapter 10 [Wingdings font/0xE0] Pogue’s “Project Storyboard” area is where a video (a.k.a. movie, iMovie) is assembled, and includes at least the imported (e.g., from “live” raw video) individual video clip(s) (a.k.a. shot(s), snippet(s), scene(s), etc.) which are represented by a thumbnail image (see p. 70, Chapter 2) (Pogue’s thumbnail is interpreted as the claimed single video frame) which may be optionally expanded by the user to reveal more details as to the content of the imported individual video clip(s) (see p. 70, Fig. 2-14, Chapter 2, also p. 76 and Fig. 3-1, Chapter 3). While it is typical that the “Project Storyboard” contain multiple video clips, the user may choose to only import a single video clip (see pp. 32, 39-40, Chapter 1))

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pogue, and in further view of Tseng (U.S. Patent Application Publication No. 2010/0242066 A1, filed 03/19/2009, published 09/23/2010).
In regard to dependent claim 5, Pogue teaches:
Note: the Examiner notes that, according to the Specification at p. 2, [009]; p. 3, [016]-[017]; p. 7, [0039]-[0040]; and p. 8, [0050]-[0051], activation of the seek button 211 only causes a hidden snippet view to be visible as part of the GUI 200. Thus, activation of the seek button 211 would not cause the simultaneous display of the live video view, the video snippet view, the still image view, and the seek slider. At most, it would only cause the appearance of the snippet view. Perhaps the wording of this claim needs revision to add the proper functionality for the seek button?

the DPS is configured to
simultaneously display the live video view, the video snippet view, the still image view, and the seek slider within the GUI … (at least p. 70 and Figure 2-14; p. 77-80 and Figures 3-2, 3-3, Chapter 2; pp. 267-279, Chapter 10 [Wingdings font/0xE0] Pogue teaches that while the “skimming” feature is activated (displaying a vertical bar), the “Viewer,” (live video view) and the “Project Storyboard”; the “Project Storyboard” including one or more separate filmstrips (snippet view) or video stills (still image view) are separately and simultaneously displayed).
Pogue fails to explicitly teach:
…as a result of the user activating the seek button.
However, Tseng teaches:
…as a result of the user activating the seek button (at least pp. 1-2, [0015]-[0016]; Figures 1-2 [Wingdings font/0xE0] Tseng teaches a random seek preview for streaming video. While the video stream is played, if a user desires to seek to a preview position of the video stream, the preview position of the video stream may be sent according to a request (Step 201). The user may click or drag on a time bar 105 of the client 10, and a preview result corresponding to the preview position may be displayed while playing the video stream (Step 202), for example in an overlay window 102. An input may be received from the user before sending the preview position of the video stream. The input is the preview position specified by the user. The user may click on a position of the time bar 105, and the position may be converted into the preview position. The user may hover the cursor over the position of the time bar 105, and the main window 101 may continue to play the video stream behind the overlay window 102. The preview result may be extracted from the video stream, corresponds to the preview position, and may be delivered over the Internet 106, as well. For example, the client may send the preview position to the server according to a request, the server may perform extraction of the preview result from the video stream corresponding to the preview position, and the preview result may then be received by the client from the server. Examples of the preview result include an image or an animated image, all of which may be sent over the Internet from the server. The animated image may comprise a sequence of 2D or 3D artwork or model positions, which may be displayed rapidly in sequence to create an illusion of motion. The animated image may be a motion picture or video program. If the client has already received bits of the video stream corresponding to the preview position, the client may also perform extraction of the preview result locally. That is, Tseng describes a system that generates an overlay window 102 that displays a preview representative of a particular location in a video stream upon execution of a “seek” action; the preview may comprise a single frame, an animated image (motion picture or video program)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Tseng with those of Pogue as both of these inventions are relate to methods of capturing images from video. Adding the teaching of Tseng provides the benefit of allowing a user to skip or seek to a particular location in a video stream and be provided with a preview at that location providing visual feedback as to where in the video they are currently positioned.

Claims 6, 13, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pogue in view of Burns et al. (hereinafter Burns, U.S. Patent Application Publication No. 2006/0103729 A1, filed 12/13/2005, published 05/18/2006).
In regard to dependent claim 6, Pogue fails to explicitly teach:
the DPS is further configured to: enable the user to annotate the video frame that was dragged and dropped into the still image view.
However, Burns teaches:
the DPS is further configured to: enable the user to annotate the video frame that was dragged and dropped into the still image view (at least Abstract; pp. 1-2, [0024]-[0030] [Wingdings font/0xE0] Burns describes a method where video and/or still images from a live video feed may be captured, stored, annotated and incorporated into other documents such as reports).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Burns with those of Pogue as both of these inventions are relate to methods of capturing images from video. Adding the teaching of Burns provides method by which captured video images (e.g. “freezes”) may be easily annotated for use in, for instance, reports.

In regard to claim 13, claim 13 merely recites a method executable on the system of claim 6. Thus, Pogue in view of Burns teaches every limitation of claim 13, and provides proper motivation, as indicated in the rejection of claim 6.

In regard to dependent claim 17, Pogue fails to explicitly teach:
the DPS is further configured to enable the user to annotate the video frame that was dragged and dropped into the still image view.
However, Burns teaches:
the DPS is further configured to enable the user to annotate the video frame that was dragged and dropped into the still image view.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Burns with those of Pogue as both of these inventions are relate to methods of capturing images from video. Adding the teaching of Burns provides method by which captured video images (e.g. “freezes”) may be easily annotated for use in, for instance, reports.

In regard to claim 21, claim 21 merely recites a method executable on the system of claim 17. Thus, Pogue in view of Burns teaches every limitation of claim 21, and provides proper motivation, as indicated in the rejection of claim 17.










Response to Arguments
	Regarding the previous rejection of independent claim 1, Applicant has amended claim 1 as indicated below.

1.	A computer system for selecting a still image from a live video feed, comprising:
a non-transitory computer readable medium; and
a data processing system (DPS) coupled to the non-transitory computer readable medium and configured to display one graphical user interface (GUI) that comprises:
a live video view for displaying a live video feed transmitted by a remote media server;
a video snippet view for displaying, at any given time, not more than a single video frame of a selected snippet of the live video feed as the live video feed is being received via a network from the remote media server, wherein the selected snippet of the live video feed consists of a set of N video frames, wherein N is greater than two and each of the N video frames was previously displayed in the live video view; and
a still image view for displaying a still image, wherein
the DPS is further configured such that, while a live video feed is being displayed in the live video view as the live video feed is being received via the network, the DPS is operable to receive a user input event indication indicating that a user has performed a user input action, and
the DPS is further configured such that, in response to receiving the user input event indication,
the DPS uses the video snippet view to enable the user to:
i) scrub a snippet of the live video feed that has already been displayed in the live video view while the live video feed is being received via the network from the remote media server and
ii) drag and drop a selected video frame from the snippet of the live video feed into the still image view while the live video feed is being received via the network from the remote media server,
wherein the DPS is configured to enable the user to scrub the snippet of the live video feed by displaying in the one GUI a seek slider in connection with the video snippet view,
the DPS is configured to detect that the user has moved the seek slider and further configured such that, when a first video frame of the snippet of the live video feed is displayed in the video snippet view and the DPS has detected that the user has moved the seek slider,

the DPS is further configured to simultaneously display the live video view, the video snippet view, the still image view, and the seek slider within the one GUI, and
the DPS is further configured such that, when the live video view, the video snippet view, and the still image view are simultaneously displayed, the live video view is separate from both the video snippet view and the still image view, and the video snippet view is separate from the still image view.

First, Applicant argues that the prior art of Pogue fails to teach the limitations of:

the DPS is further configured to …display[] in the one GUI a seek slider in connection with the video snippet view,
the DPS is configured to detect that the user has moved the seek slider,
the DPS is configured to simultaneously display the live video view, the video snippet view, the still image view, and the seek slider within the one GUI,

as required by claim 1 having to do with the recited seek slider.

Specifically, Applicant disagrees with the Examiner’s position that Pogue’s disclosure of a “skimming” feature is a disclosure of the claimed “slider” because the “skimming” feature of Pogue, unlike the claimed “slider” “is not displayed and cannot be moved”.

	The Examiner respectfully disagrees that Pogue’s “skimming” feature is not displayed and cannot be moved.
Pogue’s “skimming” feature is both displayed in connection with a “filmstrip” and detected when the filmstrip is “skimmed” as indicated by (1) display of a vertical line that moves when the user moves the mouse cursor forward (later in time) or skimming”. That is, a next frame is shown by moving the cursor in a forward direction (in time) and a previous frame is shown by moving the cursor in a backward direction (in time).

Second, Applicant further argues that the prior art does not teach or suggest:

a video snippet view for displaying, at any given time, not more than a single video frame,

as required by claim 1.

In other words, because claim 1 requires that only a single video frame is displayed at any given time, claim 1 necessarily requires that at all times not more than a single video frame is displayed.

The Examiner respectfully disagrees.
“Filmstrips” in Pogue are represented, by default, as thumbnails, where each thumbnail displays a single representative video frame. The user has the option to resize a “filmstrip” both vertically and horizontally. The user can either choose to do this or not.

Applicant argues that in all of the specific examples of the filmstrip shown in Pogue, the filmstrip consists of at least two video frames.
For instance, on page 76, Pogue discloses a first filmstrip that is displayed in the Project Storyboard and this first filmstrip contains “six [video] frames,” (see Pogue at Pogue further discloses a second filmstrip displayed in the Project Storyboard and this second filmstrip contains “two [video] frames,” (see Pogue at page 76, bottom of Figure 3-1).
Accordingly, the Office’s contention that Pogue discloses “a video snippet view for displaying, at any given time, not more than a single video frame,” as required by claim 1, is not supported by the evidence.

	The Examiner respectfully disagrees.
In Pogue, the user has the option of expanding the thumbnails to reveal individual frames associated with the “filmstrip”. If the user does not choose to do this, then at any given time, the thumbnail representing the “filmstrip” only displays a single video frame.
pp. 40, 43, Figures 1-9, 1-11 illustrate, during import, video scenes as selectable thumbnails comprising a single video frame. Page 70, Figure 2-14 shows “filmstrips” comprising single thumbnail images.

Third, Applicant further argues that the prior art does not teach or suggest:

the DPS is further configured such that, when the live video view, the video snippet view, and the still image view are simultaneously displayed, the live video view is separate from both the video snippet view and the still image view, and the video snippet view is separate from the still image view,

as required by claim 1.

still image view” must be separate from both the “live video view” and the “video snippet view.”

Pogue does not disclose this feature.

The Office contends that a “video clip” displayed in the “Project Storyboard” corresponds to the claimed “video snippet view.” (See Pogue at page 5. (“This video clip is interpreted as teaching the claimed ‘Video Snippet View’.”)).
The Office also contends that a “photo clip” that is also displayed in the Project Storyboard corresponds to the claimed “still image view.” (See Office Action at page 21).
The Office is incorrect.

The Examiner respectfully disagrees.
In Pogue’s “Project Storyboard” individual “filmstrips” are represented by thumbnails where the thumbnail is a representative frame from the “filmstrip”. It represents a “snippet view”. Pogue’s “filmstrips” may be generated as a result of importing a video when the importing module detects “scene changes”. If the imported video only contains a single scene, or no scene changes are detected, then only a single “filmstrip” will be generated. It will be represented by a thumbnail. This single “filmstrip”. Regardless, the “filmstrip(s)” in the “Project Storyboard” area of the one GUI 

Furthermore, single frames in Pogue may be captured from any “filmstrip” by “Right-clicking” at the spot in the “filmstrip” from which a still is to be extracted. This places the new “photo clip” into the “Project Storyboard” at the end of the Storyboard, by default. The user can then relocate the “photo clip” elsewhere by dragging and dropping it.

“Photo clips” are represented by a thumbnail version of the single frame. They are also displayed in the “Project Storyboard” area and are separate from each other, separate from each of the “filmstrip(s)” and separate from the “Viewer” area.

	Applicant finally argues against the combination of Kaplan, Haot and Pogue for lack of motivation.
	This argument is moot due to the new rejections based on Pogue.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089. The examiner can normally be reached on M-F 04:30AM - 12:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James H. Blackwell/
03/12/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177